SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

865
CA 14-01786
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, VALENTINO, AND DEJOSEPH, JJ.


ALBERTO POLANCO, CLAIMANT-APPELLANT,

                    V                             MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 123819.)


ALBERTO POLANCO, CLAIMANT-APPELLANT PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (LAURA ETLINGER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Nicholas V. Midey,
Jr., J.), entered September 23, 2014. The order granted the motion of
defendant to dismiss the claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Claimant, a prisoner at the Auburn Correctional
Facility, commenced this action seeking damages based on the alleged
negligence of the “State Parole Board Employees [in] fail[ing] to
perform acts within the scope of their employment and in the discharge
of their official duties.” The Court of Claims granted defendant’s
motion to dismiss the claim on the grounds that it lacked subject
matter jurisdiction over the claim and that defendant is absolutely
immune from liability. We affirm.

     Contrary to claimant’s contention, “[r]egardless of how a claim
is characterized, one that requires, as a threshold matter, the review
of an administrative agency’s determination falls outside the subject
matter jurisdiction of the Court of Claims” (Green v State of New
York, 90 AD3d 1577, 1578, lv dismissed in part and denied in part 18
NY3d 901). “Although claimant characterized his claim as one for
money damages, upon our review of the record we conclude that
adjudication of his claim requires review of the underlying
administrative determination, over which the Court of Claims lacks
subject matter jurisdiction” (id. at 1578-1579). In any event, the
court also properly granted the motion based on absolute immunity. It
is well established that “[d]eterminations pertaining to parole and
its revocation . . . are deemed strictly sovereign and quasi-judicial
in nature and, accordingly, [defendant], in making such
determinations, is absolutely immune from tort liability” (Semkus v
State of New York, 272 AD2d 74, 75, lv denied 95 NY2d 761; see Arteaga
                                 -2-                           865
                                                         CA 14-01786

v State of New York, 72 NY2d 212, 217; Mertens v State of New York, 73
AD3d 1376, 1377, lv denied 15 NY3d 706). Here, “claimant has not
articulated any facts to support his claim that the [Parole Board
employees] acted in excess of their authority or in violation of any
relevant rules or regulations” (Loret v State of New York, 106 AD3d
1159, 1159, lv denied 22 NY3d 852; see Varela v State of New York, 283
AD2d 841, 841).




Entered:   July 2, 2015                        Frances E. Cafarell
                                               Clerk of the Court